DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. Receipt is acknowledged of a certified English translation of the foreign priority documents on 07/07/22, as such the priority date being given to the instant application is 03/06/2017.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2016123390 (‘390, from ids), and further in view of Glare et al. (https://moh.govt.nz/notebook/nbbooks.nsf/0/7A939F67CF39FA134C25674D0011D402/$file/s-methoprene.pdf, 1999, 1-106), Arthur et al. (Pest Manag. Sci., 2009, 65, 791-797), and Munagalavasa et al. (EP1526770), CN105192005 (‘005), Vestergaard et al (US20100132245), USDA (https://www.ams.usda.gov/sites/default/files/media/StoredGrainInsectsReference2017.pdf, dated 2016), and Toews et al. (https://entomology.k-state.edu/doc/finished-chapters/s156-21-may29.pdf, dated May 2012).
	Applicant’s claim:
-- A three-dimensional insect control sheet having a three- dimensional surface that forms a structure with an irregular profile, the three- dimensional insect control sheet comprising an insect growth regulator, the insect growth regulator being contained at least in a front surface of the three- dimensional insect control sheet, the front surface being at least part of the structure with the irregular profile.
Determination of the scope and content of the prior art
(MPEP 2141.01)
	Regarding claims 1, 4 and 9, ‘390 teaches a three-dimensional, specifically corrugated sheet (which reads on: corrugated structure, 3-D structure with an irregular profile, three dimensional surface that include projections, and also still reads on wherein the 3-D surface that forms a structure with an irregular profile…the front surface having an irregular profile (which reads on the surface which faces upward when looking down at the sheet) that includes a plurality of compartments separated by walls standing on the front surface which reads on the vertical walls formed by the corrugation), which have recesses on which grain powder can be deposited and powder heaps can be formed, and further wherein the recesses of the corrugation form compartments which are constituted of the walls and the front surface) all of which can be formed of polypropylene resin and does not mention that it is woven and as such would read on the non-woven polypropylene fabric instantly claimed, and further teaches wherein the structure with the irregular profile has a height of 12 mm which reads on 5 mm to 30 mm which reads on claims 5 and 10 (See entire document; e.g. abstract; figures 15c, 4a-H, Example 1; section starting with Resin composition-end of the polymeric examples, e.g. polypropylene, EVA, EMMA, etc.). 
	Regarding claims 1 and 4, ‘390 further teaches wherein the 3-D sheet having the 3-D surface that forms a structure with an irregular profile wherein the front surface being at least part of the structure with the irregular profile (See entire document; abstract; figure 15c, 4a-H, Example 1; ~paragraphs 6-9, start with On the other hand…through the end of para. That begins with: Therefore, the present invention…; Paragraphs starting with Since the volatile drug-containing three-dimensional structure…last sentence ending with: Is possible; Paragraphs discussing the resin, specifically discussing volatilization of the volatile drug/pesticide from the surface), and wherein the sheet can comprise an active agent being contained at least in a front surface of the 3-D insect control sheet, specifically a volatile active agent/volatile chemical which is released therefrom, and more specifically insecticides, insect growth control agents/insect growth regulators and insect repellents, e.g. metoprene/methoprene, hydroprene, pyrethroids, organophosphorous insecticides, etc. (See entire document; section starting with volatile drug and through the examples of insect repellents, insecticides, insect growth control agents, etc.).
	Regarding claims 7 and 12, ‘390 does not specifically teach wherein the insect control sheet is targeted at one or two or more stored grain insect pests. However, this is an intended use of the claimed insect control sheet and does not structurally change the insect control sheet, especially since as is evidenced by Glare it was known to use the metoprene/methoprene expressly taught by ‘390 against stored grain pests, e.g. the instantly claimed Pyralidae, Anobiidae, Tenebrionidae, Curulionidae, Silvanidae (see Table 4), and as such the insect control sheet of ‘390 is targeted to control the claimed stored grain pests. 
Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)
	Regarding claims 1, 4-14, ‘390 does not specifically teach wherein the insect control sheet contains grain powder that has been deposited in the recesses of the sheet and powder heaps formed from this powder. However, this deficiency in the claims is addressed by Toews and USDA.
	Toews teaches that it was known to use baits/attractants with items such as the food sources of the insects, such as grain powder for grain pests, to lure them to traps, which would include the adhesive traps of ‘390 (See pg. 4, right col. pgs. 5-6 attractant section). 
	USDA teaches that it was known that some stored grain pests lay eggs in grain powder and the larvae then eat the grain powder as they grow and as such these grain pests would be attracted to grain powder in order to lay their eggs and as such this could be used to attract the insects to the stick sheet of ‘390 for further/better control of the insect pests (see section on lesser grain borer).
	Regarding claims 6 and 11, ‘390 does not specifically teach wherein the insect control sheet comprises an adhesive layer.
	Regarding claim 8 and 13, ‘390 does not specifically teach wherein the insect growth regulator contains pyriproxyfen.
	These deficiencies in ‘390 are addressed by Munagavalasa and Arthur. 
	Regarding claims 6 and 11, Munagavalasa teaches insect control sheets comprising volatile active agents which can have adhesive/adhesive layer on the back to adhere the sheet to a wall/surface (See [0032]).
Regarding claims 8 and 13, pyriproxyfen is a natural hormone mimic that disrupts the growth of insects and is known in the art as an insect growth regulator, like metoprene/methoprene (discussed above) and hydroprene to be used in stored-product facilities and stored product materials, like stored grain to control stored product/stored grain pests such as Tenebrionidae (T. confusum, etc.), Anobiidae, Pyralidae (P. interpunctella) as is taught by Arthur (see Abstract; Tables 2-3, 6; Introduction section, Materials and methods section).
Regarding claims 9 and 14, ‘390 does not expressly teach that their polypropylene is non-woven fabric. However, they teach that polypropylene can be impregnated with the insecticides/insect growth regulator compounds and polypropylene as disclosed in ‘390 would include all forms of polypropylene, e.g. non-woven fabric. However, this deficiency in ‘390 is addressed by Vestergaard and CN105192005 (‘005). Vestergaard teaches that fabrics include woven and non-woven fabrics, preferably made of polyethylene terephthalate and that they can be impregnated with insect control agents/insecticides (See [0046]). ‘005 teaches that nonwoven fabric made of polypropylene can be impregnated with insecticides and deinsectization agents (See English abstract).
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
It would have been obvious for one of ordinary skill in the art at the time of the instant filing to have included pyriproxyfen with the metoprene/methoprene or hydropene, or substituted pyriproxyfen in place of the metoprene or hydropene in the insect controlling corrugated sheet of ‘390 because ‘390 already teaches wherein the active agent can be an insect growth regulator compound, which includes pyriproxyfen, metoprene/methoprene, hydropene and Arthur teaches that it was known to use hydropene and pyriproxyfen to control the same stored grain pests instantly claimed and Glare teaches that it was known to use metoprene/methoprene to control stored grain pests (specifically the same as those instantly claimed). Thus, it would have been obvious for one of ordinary skill in the art to use known insect growth regulatory agents, e.g. pyriproxyfen, with or without hydropene and methoprene/metoprene to control the claimed stored grain pests especially since they were already known in the art to control said pests and be safe for use in around/stored grain and in facilities that have problems with stored grain pests as is taught by the combined prior art. "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). 
It also would have been obvious for one of ordinary skill in the art at the time of the instant filing to add an adhesive layer to the three-dimensional insect control sheet that forms a structure with an irregular profile and comprises an insect growth regulator as is taught by ‘390 because Munagavalasa teaches insect control sheets comprising volatile active agents which can have adhesive/adhesive layer on the back to adhere the sheet to a wall/surface so that the insect control agent/active agent can be release from a surface to where the sheet can be readily attached, e.g. in rooms/areas with controlled grain pests in order to release the volatile active agents to control the pests in areas in which they are reproducing/living, etc. One of ordinary skill in the art would be motivated to have the adhesive layer on the 3-D corrugated insect control sheets of ‘390 to form the claimed control sheets because it allows the insect control sheets to be attached to walls/areas where there are insect issues and allows for continuous release of the active agents from the sheets thereby allowing for insect control without having to spray the areas repeatedly which is much more cost effective.
It also would have been obvious that the corrugated sheet could be made of polypropylene or polyethylene terephalate non-woven fabric because it was already known in the art to form non-woven fabrics of these materials and to impregnate them insecticides and/or compounds for repelling/killing insects as is discussed above. Thus, it would have been obvious to use a known non-woven fabric material of polypropylene to deliver the insect growth regulators because ‘390 teaches polypropylene can be impregnated with insect growth regulators to deliver these actives and ‘005 and Vestergaard teache that it was known to impregnate non-woven fabrics comprising the same polymers with insecticides/insect control agents in order to provide insect control to the fabric and the area where the fabric is used. One of ordinary skill in the art would be motivated to use the non-woven fabric of ‘005 and Vestergaard to form the corrugated sheets with the insect growth control agents claimed because the fabrics can be formed of the same polymers taught by ‘390 and can obviously be impregnated with the actives and form corrugated sheets because they are the same polymers taught by ‘390 to form the corrugated sheets with the same insect growth regulators claimed and as taught by Arthur and Glare. Thus, it would be obvious to form the material when looking to the prior art because, “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). 
Finally, it would have been obvious to one of ordinary skill in the art to add powdered grain and to form the appropriate heaps of grain powder instantly claimed because it was known in the art to use powdered grain as bait and that certain insects are attracted to grain powders as are taught by Toews and USDA and because obviously one of ordinary skill in the art would want to make the grain powder bait the most attractive to the insect pests to be controlled (e.g. forming heaps of grain powder) on the sheets in order to attract the insects to be controlled to the insecticide treated sheets to be effectively controlled. 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the above claims would have been obvious to one of ordinary skill in the art within the meaning of 35 USC 103(a). 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments/Remarks
	Applicant’s amendments to the claims and new claims have prompted the revised grounds of rejection presented herein. 
	Applicant’s arguments insofar as they pertain to the revised grounds of rejection are addressed herein. 
	Applicant’s first argue that claim 4 is now an independent claim and that it is different from that having the corrugated structure. The examiner respectfully disagrees because even if it is claimed differently/defined differently claim 4 as it is currently written still reads on the corrugated structure of claim 1 as is discussed and explained above. The examiner suggests that if applicant’s want claim 4 to not read on the structure of claim 1 further structural limitations should be added to the claim, which have support from the instant specification because applicant’s have not defined compartment and the oxford languages online dictionary definition of compartment is “a separate section of a structure or container in which certain items can be kept separate from others” and further the nothing in the instant claims requires the compartment to be fully enclosed as per applicant’s figure, e.g. the ends can be open as in a corrugated structure and it still reads on claim 4 as it is currently written.  
	Regarding the 103 rejection, applicants argue that ‘390 does not teach their claimed structure, e.g. figure 5 in ‘390. The examiner respectfully points out that ‘390 is not limited to only the structure of figure 5 but is art for all it teaches including the corrugated embodiments of 15c and 4A-4H in which the surface can clearly be made to be corrugated as is instantly claimed as applicant’s clearly show the corrugated pattern that the sheet can take in the figures. Thus, contrary to applicant’s assertion ‘390 is not limited to the structures of figure 5 as is repeatedly asserted by applicants on pgs. 16 of 21 and 17 of 21 in the arguments. As the arguments all relate to the structure claimed not being taught by combined prior art and the prior art does still teach applicants structure as per the figures and sections cited above as ‘390 is not limited to only the structures of figure 5 as is asserted by applicants and it is known, "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983), “A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments.” Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.). “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.” In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the above claims would have been obvious to one of ordinary skill in the art within the meaning of 35 USC 103(a). 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin E Hirt whose telephone number is (571)270-1077. The examiner can normally be reached 10:00-7:30 ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue X Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN E HIRT/Primary Examiner, Art Unit 1616